October 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            TERIA LYNN, Appellant

NO. 14-13-00665-CV                          V.

                          CHARLA PATE, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Teria Lynn.
      We further order this decision certified below for observance.